When an appeal is claimed from a verdict or judgment rendered in the District Court, and time is given, under the st. 1831, c. 505, to enter into a recognizance to prosecute the appeal before a Justice appointed for that purpose, the recognizance must not only be taken, but must be filed, in the clerk’s ofi'tce, within ton days after the adjournment of the court, or the appeal cannot be sustained.In this case, the verdict in the District Court was for the defendants, and the plaintiff claimed an appeal. Special sureties were required, and on motion of the plaintiff, the Court allowed the time permitted by law, ten days, to perfect the appeal, and appointed a Justice to take the recognizance. The Court adjourned -on the sixteenth of November, the recognizance was entered into on the twenty-fifth, and filed in the clerk’s office on the twenty-ninth. The plaintiff entered his action at the next term of the S. J. Court, when —moved to dismiss the action, because there had been no legal appeal. Before the st. 1831, c. 500, the appeal must have been perfected before the adjournment of the Court. To have brought his case within that statute, the plaintiff should have filed the recognizance in the clerk’s office within ten days from the adjournment.contended, that the provision respecting the filing in the clerk’s office was merely directory, and that it was sufficient if the recognizance was entered into within the ten days, and filed before the entry of the action in the S. J. Court.The action was continued nisi, aud at the term in Franklin, the Court, by Shepley J. remarked, that the st. 1831, c. 500, ■§> 2, required that the recognizance should not only be taken, but should be filed in the clerk’s office within ten days next after the adjournment of the District Court. As no recognizance was entered into during the sitting of the Court, and none filed in the clerk’s office within ten days after the adjournment, the action must be dismissed.